Citation Nr: 1017867	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder to 
include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right leg vein 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for strongyloides 
stercoralis.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

6.  Entitlement to an increased rating for diabetes mellitus, 
Type II, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for diabetes mellitus, 
Type II, currently rated as 20 percent disabling on an 
extraschedular basis.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The decision continued a 20 percent disability 
evaluation for diabetes mellitus, denied entitlement to a 
TDIU, and denied reopening the Veteran's claims for service 
connection for a skin disorder, leg veins, strongyloides 
stercoralis, and PTSD.  

The Board notes that during the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims held that when 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran 
has diagnoses of PTSD as well as various other acquired 
psychiatric disabilities. Accordingly, the Board has 
rephrased the issue involving service connection for PTSD 
into a single issue in order to comply with the Court's 
holding.  As there are previous final denials of service 
connection for psychiatric disabilities other than PTSD, the 
issue has also been characterized as whether new and material 
evidence has been submitted to reopen the claim.  Finally, as 
the Board will find that new and material evidence has been 
submitted, entitlement to service connection on a de novo 
basis is also listed as a separate issue.

In September 2009, the Board remanded the case to the RO in 
order to afford the Veteran a Board hearing in conjunction 
with this appeal.  The hearing was scheduled for March 2, 
2010; however, the Veteran failed to report for this 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to hypoalphalipoproteinemia, 
secondary to service-connected diabetes mellitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), entitlement to an increased rating 
for diabetes mellitus, Type II, currently rated as 20 percent 
disabling on an extraschedular basis, and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a skin disorder, leg veins, 
strongyloides stercoralis, and bipolar disorder and PTSD, was 
denied in a November 2002 final rating decision.

2.  In an April 2006 rating decision, the RO found that new 
and material evidence had not been received to reopen the 
Veteran's claim for service connection for bipolar disorder.

3.  The additional evidence received since the November 2002 
RO decision is not new and material and does not raise a 
reasonable possibility of substantiating the claims for 
service connection for a skin disorder, leg veins, and/or 
strongyloides stercoralis 

3.  The additional evidence received since the April 2006 RO 
decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

4.  The Veteran's diabetes mellitus is controlled by insulin 
and a restricted diet with no evidence of restricted 
activities.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision which denied service 
connection for a skin disorder, leg veins, strongyloides 
stercoralis, bipolar disorder and PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100, 20.1104 (2009).  

2.  The April 2006 RO decision which found that new and 
material evidence had not been received to reopen the claim 
for service connection for bipolar disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100, 20.1104 
(2009).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for a skin disorder, leg 
veins, and strongyloides stercoralis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for a schedular disability rating in excess 
of 20 percent for the service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter 
was sent in October 2007 and May 2006 in accordance with the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  The 
Veteran was notified of the basis for the prior denial of his 
claims and of evidence that was needed to reopen his claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
also notified the Veteran that evidence sufficient to reopen 
the previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

In connection with his claims, the Veteran was afforded VA 
examinations in October 2002, February 2006, November 2007, 
and January 2008.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are adequate, as they were predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file and the statements of the appellant.  The reports also 
provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board notes that a VA examination regarding the claims to 
reopen is not required.  In this regard, the Board is denying 
the request to reopen the claims.  VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened).  See also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.) 

As the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims (other than for an 
acquired psychiatric disorder and a TDIU), any questions as 
to the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

New and Material Evidence

Historically, the Veteran's service connection claims for 
right leg veins and PTSD were denied in an unappealed 
September 1983 rating decision.  In March 2002, the Veteran 
filed to reopen his claims and included new claims of 
entitlement to service connection for strongyloides 
stercoralis and entitlement to service connection for 
seborrheic keratosis (a skin disorder).  In November 2002, 
the RO denied the claims.  The Veteran did not appeal and the 
decision became final.  

The Board notes service connection for bipolar disorder was 
also denied in the above mentioned November 2002 final 
decision and again in an April 2006 rating decision.  These 
decisions were not appealed and each became final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2009).  
In Clemons v. Shinseki, 23 Vet. App. 1, 5-7 (2009), the Court 
held that the scope of a mental disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  With regard to the original 
claim of service connection for PTSD, the Board notes that 
current request to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD encompasses the Veteran's prior 
denied claim for bipolar disorder.  As such, the Board must 
consider whether new and material evidence has been received 
with respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder to include PTSD since 
April 2006, and since the Board is reopening that claim, the 
Board finds that no prejudice to the Veteran will result.

In this case, the RO has determined that no new and material 
evidence sufficient to reopen previously denied claims for 
service connection for a skin disorder, leg veins, 
strongyloides stercoralis, and PTSD had been received.  See 
March 2008 rating decision and October 2008 supplemental 
statement of the case.  However, the Board is required to 
address this particular issue (e.g., the new and material 
claim) for each claim in the first instance.  The Board has 
the jurisdiction to address a new and material issue and to 
reach the underlying de novo claim.  If the Board determines 
that new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-
1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, 
Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds 
that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that no new and material evidence has been 
received sufficient to reopen the Veteran's previously denied 
claims for service connection for a skin disorder, leg veins, 
strongyloides stercoralis, and PTSD, the Board will proceed, 
in the following decision, to adjudicate these issues on 
appeal in the first instance. 

A decision by the Board or RO shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

In November 2002, the RO denied the Veteran's claims of 
entitlement to service connection for leg veins, 
strongyloides stercoralis, bipolar disorder, and PTSD.  
Thereafter, the Veteran did not file a substantive appeal and 
the decision became final.  In April 2006, the RO determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for bipolar disorder.  The RO found that the new 
evidence which consisted of private medical reports for 
treatment of the disorder failed to show that the Veteran's 
bipolar disorder was incurred in or aggravated in service.  
Accordingly, the November 2002 and the April 2006 RO 
decisions are final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

At the time of the November 2002 RO decision, the evidence of 
record included the Veteran's service treatment records, his 
form DD 214, private treatment records from 1977 to 2002, a 
December 1982 VA hospital treatment record, a January 1985 VA 
examiner's report, and an October 2002 VA examination report.  
At the time of the April 2006 rating decision, additional 
records mainly concerned the Veteran's claim for a TDIU and 
showed treatment for bipolar disorder.  

The service treatment records show no evidence of treatment 
for a leg vein condition, strongyloides stercoralis, bipolar 
disorder, or PTSD.  An April 1965 record shows treatment for 
a rash, noted to be due to a drug reaction.  There is no 
other evidence of treatment for a skin disorder and no 
diagnosis with regard to a skin disorder.  The Board notes 
that the Veteran's service records show he served in the 
Republic of Vietnam from October 1965 to December 1965.  
Exposure to herbicides has thus been conceded.  

With regard to a skin disorder, post-service records show 
treatment for a skin disorder.  A February 2002 private 
record, by Dr. D.C.C., noted skin damage that appeared to be 
actinic keratoses and seborrheic keratoses which could be 
related to the Veteran's exposure to Agent Orange during 
service.

In October 2002, the Veteran was afforded a VA skin 
examination.  The examiner considered the 2002 private 
examiner's medical report and responded that despite these 
findings, there was no notation of any treatment for or any 
diagnostic workup for strongyloides and that strongyloides 
was never addressed by the private physician.  He also 
highlighted the Veteran's initial 1983 claim for disability 
benefits that lacked any mention of a skin abnormality.  On 
examination of the skin, the VA examiner noted small discoid 
areas, slightly erythematous, ranging in size from 4 to 7mm, 
with one slightly over 10mm.  They were slightly raised, non-
tender and did not blanch.  The examiner diagnosed seborrheic 
keratosis with no relationship to service in Vietnam.  The 
examiner pointed out that there was no evidence of 
strongyloides infection at that time.

With regard to leg veins, an October 1979 private treatment 
record indicates that the Veteran underwent a leg vein 
stripping procedure in 1977.  Reports of the procedure are 
not of record. 

With regard to strongyloides stercoralis, a November 1983 VA 
letter reported that the Veteran's examination and laboratory 
tests indicated no obvious disease and that the Veteran had 
no reason at that time to be concerned about possible adverse 
health effects resulting from exposure to herbicides.  A 
January 1985 VA record noted that during a screening for 
strongyloides stercoralis, some abnormalities were found in 
the Veteran's blood work.  The examiner stated that the 
abnormalities did not mean that there was a strongyloides 
infection, but that the Veteran was at increased risk of 
infection.  He offered the Veteran an opportunity for further 
evaluation.  The record shows no evidence of a follow-up 
evaluation.  A February 2002 letter from Dr. D.C.C. noted a 
history of strongyloides infection which may be related to 
Agent Orange exposure.

In October 2002, the Veteran was afforded a VA examination.  
The examiner noted the 1985 treatment record indicating a 
possible hematologic disorder consistent with strongyloides 
infection.  However, the examiner noted that those 
hematologic abnormalities were not specified and there was no 
record of the actual laboratory values.  The examiner further 
noted that the typical hematologic abnormality with 
strongyloides was eosinophilia, of which there was no 
evidence in this case.  The examiner highlighted evidence of 
normal blood work in 2001 private treatment records.  
Examination findings showed no hematologic abnormality, no 
edema, no pallor or other suggestions of anemia.  The 
examiner noted that the Veteran's blood work was normal.

With regard to treatment for and acquired psychiatric 
disorder to include PTSD, in December 1982, the Veteran was 
admitted to the hospital for treatment for suicidal ideation 
and depression.  The diagnosis was borderline personality 
with depressive features.  Private treatment records, from 
2001 to 2002, show evidence of treatment for depression 
without a diagnosis of PTSD.  A February 2002 letter from Dr. 
D.C.C. noted a diagnosis of bipolar disorder and indicated 
that it may be related to service.  

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be 
considered.  The RO denied the claim of service connection 
for a skin disorder due to lack of a medical nexus relating 
the disorder to service.  With regard to the Veteran's claim 
of service connection for leg veins, the RO denied the claim 
because the evidence of record showed treatment for leg veins 
in 1977, many years after service and there was no evidence 
attributing the etiology to service.  The Veteran's claim for 
strongyloides stercoralis was denied for lack of a diagnosis 
as well as a lack of evidence showing an association with 
service.  The Veteran's claim for PTSD was denied in November 
2002 because the evidence showed no evidence of a diagnosis 
of PTSD, and his claim for an acquired psychiatric disorder, 
specifically bipolar disorder was found not to be related to 
the Veteran's service at the time of the November 2002 and 
the April 2006 rating decisions.  

The evidence of record since the November 2002 RO decision 
includes private treatment records from 2005 to 2007, a 
November 2007 VA examination report and a January 2008 VA 
examination report.  With respect to the acquired psychiatric 
disorder claim, additional records received since April 2006 
indicate treatment for PTSD.  A January 2006 private 
treatment record noted a diagnosis of PTSD although in 
January 2008, a VA examiner found that although the Veteran's 
PTSD stressor satisfied the DSM-IV criteria, the Veteran did 
not meet the criteria for a diagnosis of PTSD.  However, the 
examiner noted symptoms such as anger, depression, and 
anxiety likely attributable to negative childhood 
experiences.  He noted that the Veteran's current stressors 
related to concerns about money.  The examiner noted the 
Veteran's anger at the government, as well as antisocial and 
narcissistic tendencies manifested by a sense of entitlement.  
He stated that a diagnosis of bipolar disorder seemed 
questionable and that depressive disorder was  more 
appropriate.  The Axis I diagnosis was depressive disorder; 
and the Axis II diagnosis was borderline personality 
disorder, by history.  The examiner did not relate the 
Veteran's depressive disorder to service and stated that the 
Veteran's depressive disorder was seen primarily stemming 
from the Veteran's personality disorder.

With regard to the Veteran's claim for a skin disorder, the 
evidence previously considered by the RO in November 2002 
showed a diagnosis of seborrheic keratosis, but no medical 
evidence of treatment in service or evidence relating the 
skin disorder to service.  The Veteran has submitted no 
additional evidence since the 2002 RO decision.  Thus, no new 
and material evidence has been submitted and the claim cannot 
be reopened.

With regard to the Veteran's claim for right leg veins, the 
evidence previously considered by the RO in 2002 included a 
history of leg vein stripping in 1977.  There was no evidence 
of treatment for leg veins in service and no evidence of a 
medical nexus.  Since the time of the 2002 RO decision, the 
Veteran has submitted no additional evidence regarding his 
leg veins.  In this regard, the evidence shows no additional 
treatment for leg veins and presents no medical nexus 
relating leg veins to service.  Thus, new and material 
evidence has not been received with regard to the Veteran's 
claim of entitlement to service connection for leg veins and 
the claim cannot be reopened.

With regard to the Veteran's claim of reported strongyloides 
stercoralis, the prior evidence of record showed abnormal 
blood work and possible strongyloides; however, there was no 
evidence relating strongyloides to service.  In fact, a 2002 
VA examiner found no hematologic abnormality or 
strongyloides, in this case and determined the Veteran's 
blood work to be normal.  Since the 2002 RO decision, the 
Veteran has not submitted any additional, non-duplicative 
evidence with regard to treatment for strongyloides.  Thus, 
the evidence since the 2002 decision is not new or material 
and the claim cannot be reopened. 

With regard to an acquired psychiatric disorder to include 
PTSD, the Board finds this evidence sufficient to reopen the 
Veteran's claim.  The prior evidence of record did not 
present a diagnosis of PTSD, but indicated treatment for 
depression, personality disorder and bipolar disorder.  
Additionally, there was no evidence of a medical nexus.  
Since the 2006 RO decision, medical evidence has been 
submitted to show a diagnosis of PTSD; as noted the basis of 
the prior denial was that the Veteran did not have a 
diagnosis of PTSD.  This medical evidence is "new" because 
it has not previously been submitted and is "material" 
because it raises a reasonable probability of substantiating 
the claim.  See 38 C.F.R. § 3.156 (2009).  Accordingly, the 
Board finds that new and material evidence has been 
submitted, and based on Clemons, the Board will reopen the 
Veteran's expanded claim for service connection for an 
acquired psychiatric disorder to include PTSD.  Therefore, 
the claim is reopened and remanded for additional 
development.   

While the Veteran contends that his current disorders (skin 
disorder, leg veins and strongyloides stercoralis) are 
related to service, he is not competent to offer a medical 
opinion, and such statements do not provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  There is no 
competent medical opinion of record relating the Veteran's 
current disorder to service.  Thus, the Board finds that the 
evidence received since the November 2002 prior final rating 
decision does not raise a reasonable possibility of 
substantiating the claims of service connection for a skin 
disorder, leg veins and strongyloides stercoralis.

The Veteran remains free, of course, to apply to reopen his 
claims at any time with the RO, especially if he obtains 
medical evidence showing that his skin disorder, leg veins, 
or strongyloides are related to active military service.  

Increased Rating

In this case, the Veteran contends that his diabetes mellitus 
is more severe than the current 20 percent disability rating.  
He reported that he has not worked since taking disability 
retirement from the U.S. Postal Service due to his diabetes 
in 2006.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, is assigned a 100 
percent disability rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id. 

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent evaluation.  Id.  

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  Id at Note 
(1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

The Veteran contends that his diabetes is more severe than 
the assigned 20 percent disability rating.  

Private treatment records show continued treatment for 
diabetes mellitus from 2001 to 2007.  A March 2005 record 
indicated that the Veteran had recently started taking 
insulin.

In February 2006, the Veteran was afforded a VA examination.  
The Veteran reported that he had been on oral medications for 
many years, but had switched to insulin in March 2005.  The 
Veteran reported two episodes of hypoglycemic reactions over 
the past ten years.  He reported no caloric restriction and 
that he had gained 50 pounds since July 2005 which he 
attributed to his worsening diabetes.  The examiner noted a 
history of treatment for diabetes since 1996 and that the 
Veteran had retired from the U.S. Postal Service due to 
medical disability secondary to diabetes.  He noted that in 
July 2005, it was determined that the Veteran could no longer 
be a truck driver due to his insulin dependence.  The Veteran 
stated that he walked everyday for exercise and that he had 
anxiety due to his worsening diabetes symptoms.  The Veteran 
measured 5 feet, 11 inches tall and weighed 272 pounds.  
Physical examination findings were determined to be normal.  
The examiner opined that the Veteran's hypertension was not a 
complication of his diabetes.

In November 2007, the Veteran was afforded a second VA 
examination for diabetes.  The examiner noted no episodes of 
hypoglycemic reactions or ketoacidosis.  The Veteran was 
instructed to follow a restricted diet, but was not 
restricted in his ability to perform strenuous activities and 
there were no symptoms of diabetic related diseases.  The 
examiner acknowledged that the Veteran reported peripheral 
neuropathy, as a loss in sensation in the bilateral feet; 
however, the examiner found that on examination, sensation 
was intact, pedal pulses were normal and no peripheral 
neuropathy could be confirmed.  The examiner noted that the 
Veteran retired in 2006 due to insulin dependent diabetes 
mellitus and that the Veteran's diabetes had significant 
effects on his occupation as a truck driver because he could 
not maintain a commercial driver's license with insulin 
dependent diabetes mellitus.  Effects on usual daily 
activities were determined to be mild in nature.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

The evidence of record shows the Veteran requires daily 
insulin injections and has been placed on a restricted diet.  
However, with respect to regulation of activity (defined in 
the schedular criteria as avoidance of strenuous occupational 
and recreational activities), no health care provider has 
suggested that any of the Veteran' activities be limited.  In 
fact, the Veteran noted that he walked regularly for 
exercise.  Although the Veteran contends that there are 
certain activities he cannot do, the medical records are 
absent for regulation of activity due to service-connected 
diabetes mellitus.  The record merely shows that the 
Veteran's diabetes mellitus has a mild effect, if any, on 
daily activities.  All three criteria for the assignment of a 
40 percent disability rating are not met; therefore, the 
higher rating may not be awarded.  The Board therefore finds 
that no basis exists for the assignment of a rating in excess 
of 20 percent for diabetes under Diagnostic Code 7913.

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
Veteran is entitled to staged ratings for his diabetes. 
 However, upon review of all the evidence of record, the 
Board finds that at no time during the pendency of the claim 
has the Veteran's diabetes been more or less disabling than 
is reflected in the evaluation assigned.  




ORDER

The application to reopen the claim of service connection for 
a skin disorder is denied.

The application to reopen the claim of service connection for 
a right leg vein disorder is denied.

The application to reopen the claim of service connection for 
strongyloides stercoralis is denied.

The application to reopen the claim of service connection for 
an acquired psychiatric disorder, to include PTSD, is 
granted.

An increased schedular rating for diabetes mellitus, Type II, 
currently rated as 20 percent disabling, is denied.



REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the 
remaining issues on appeal. 

As noted above, the Board has expanded the Veteran's original 
claim of entitlement to service connection for PTSD to 
encompass an acquired psychiatric disorder in accordance with 
Clemons, supra.  As such, the issue on appeal, which has been 
recharacterized on the title page of this decision, is being 
remanded for additional due process considerations.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case, the RO has not 
considered whether the Veteran's acquired psychiatric 
disorders, in addition to PTSD, are service related.  More 
specifically, the Veteran's depression and anxiety, as noted 
by the 2008 VA examiner, have not been adjudicated by the RO.  
Thus, additional development is needed.

With regard to the Veteran's claims of entitlement to an 
increased rating for diabetes mellitus on an extraschedular 
basis, and entitlement to a TDIU, the Veteran contends that 
he is unable to work because of his insulin dependant 
diabetes.  Specifically, he reported that he is unemployable 
because he cannot hold a commercial driver's license due to 
his diabetes mellitus.  The evidence of record shows that the 
Veteran took disability retirement from the U.S. Postal 
Service in 2006 and has not worked since.  The Veteran was 
unable to work as a driver for the U.S. Postal Service 
because of his insulin dependant diabetes.  The Board finds 
that the evidence of record presents "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2009).  In addition to addressing 
whether he meets the requirements under 38 C.F.R. § 3.321 for 
his diabetes mellitus, it should also be considered whether, 
under 38 C.F.R. § 4.16(b), he is unable to obtain or maintain 
substantially gainful employment solely due to any service-
connected disabilities.  Indeed, such question is a pivotal 
component of his TDIU claim, and for the reasons already 
stated, such extraschedular referral is deemed warranted 
here.

The Board points out that the issue of TDIU is inextricably 
intertwined with consideration of the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue)).  If on remand, the additional development 
results in ratings that do not meet the schedular criteria 
for a grant of TDIU, the issue should be referred for 
extraschedular consideration.  The Board notes that although 
it may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2009); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).  The Veteran's disability may present an exceptional 
or unusual disability picture, if his symptoms result in 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities or frequent periods 
of hospitalization are shown to render impractical the 
application of the regular schedular standards.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.

2.  Inform the Veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and for an 
extraschedular rating for TDIU under 38 
C.F.R. § 4.16(b).  The Veteran should be 
asked to furnish records verifying that he 
experiences marked interference with 
employment, that he has had frequent 
periods of hospitalization, or that he is 
unable to follow a substantially gainful 
employment due to an acquired psychiatric 
disorder, or diabetes mellitus 
(collectively or separately).  This 
evidence may include any correspondence 
from an employer or physician that would 
verify his contentions, and/or medical 
records showing periods of 
hospitalization.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded examinations in the appropriate 
specialties to determine the nature and 
extent of all service-connected 
disabilities (service connection has 
currently been established for type II 
diabetes mellitus and laceration of the 
scalp as a residual of head injury.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be reviewed 
by, the examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected disabilities prevent 
the Veteran from being gainfully employed, 
or whether a nonservice-connected 
disability (or disabilities) prevents the 
Veteran from being gainfully employed.  
The examiner should offer a complete 
rationale for all opinions expressed.

4.  The RO/AMC should then readjudicate 
the remanded claims in light of all 
pertinent evidence and legal authority, to 
include issues of service connection for 
an acquired psychiatric disorder to 
include PTSD; an increased rating for 
diabetes mellitus on an extraschedular 
basis, and entitlement to a TDIU, to 
include on an extraschedular basis if 
appropriate.  In readjudicating the 
Veteran's claims, the RO/AMC should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of an 
extraschedular evaluation for the 
Veteran's service-connected diabetes 
mellitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1), and if in order, for 
purposes of TDIU relating to the Veteran's 
service-connected disabilities.  38 C.F.R. 
§ 4.16(b) (2009).  If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


